             Case 20-34682 Document 358 Filed in TXSB on 12/29/20 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )

                                      NOTICE OF RESET HEARINGS

        PLEASE TAKE NOTICE that on November 30, 2020, Markel International Insurance
filed their Motion for Relief from the Automatic Stay to Authorize Cancellation of Certain
Insurance Policies Issued to Debtors [Docket No. 256] (the “Markel Relief Motion”).

         PLEASE TAKE FURTHER NOTICE that on December 2, 2020, VT Halter Marine,
Inc. filed their Motion for Recognition of Ownership and Security Interests, Relief from Automatic
Stay or, in the Alternative, Adequate Protection [Docket No. 281] and their Motion for Relief from
Automatic Stay, Nunc Pro Tunc, and For Confirmation of Arbitration Award [Docket No. 280]
(collectively the “VT Halter Marine Motions”).

       PLEASE TAKE FURTHER NOTICE that the hearing on the Markel Relief Motion and
VT Halter Marine Motions, previously set for hearing on January 5, 2021, at 1:00 p.m. (prevailing
Central Time) has been reset to January 7, 2021, at 2:00 p.m. (prevailing Central Time) before
David R. Jones, Unites States Bankruptcy Judge, in Room 400 of the United Stated Bankruptcy
Court, 515 Rusk, Houston, TX 77002.

Electronic Appearances
       Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court
invoked the Protocol for Emergency Public Health or Safety Conditions. The Order may be found
at: https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-04%
20Adoption%20of%20Contingency%20Plan_0.pdf.

       Therefore, all persons will appear telephonically and also may appear via video at this
hearing using the Court’s electronic conference systems.

      The Court will simultaneously use two technology methods to conduct electronic hearings.
One method will provide audio communication. The other will provide video access to exhibits

1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.
        Case 20-34682 Document 358 Filed in TXSB on 12/29/20 Page 2 of 4




and materials presented to the Court. If a party wants to both view the documents presented to the
Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into
the Court’s video via GoToMeeting application.

      Hearing appearances should be made electronically and in advance of the hearing.
You may make your electronic appearance by:

        1) Going to the Southern District of Texas website;
        2) Selecting “Bankruptcy Court” from the top menu;
        3) Selecting “Judges’ Procedures and Schedules”;
        4) Selecting “View Home Page” for Judge David R. Jones;
        5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”
        6) Select Bouchard Transportation Co., Inc., et al. from the list of electronic appearance
links, and
        7) After selecting Bouchard Transportation Co., Inc., et al. from the list, complete the
required fields and hit the “Submit” button at the bottom of the page.

       Submitting your appearance electronically in advance of the hearing will negate the need
to make an appearance on the record at the hearing.

Audio Communication

       Audio communication will conducted by use of the Court’s regular dial-in number:
+1 (832) 917-1510. At the start of the call, the caller will be asked to enter a six-digit conference
code. The six-digit conference code for this hearing is Judge Jones’s conference room number:
205691. Each caller shall be responsible for its own long-distance charges.

        Parties are encouraged to review the Court’s procedures for telephonic appearances located
at https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.

       Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must
connect to each hearing by audio communication. Any person who wishes to attend the hearing
may also dial in to the audio conference dial-in number.

      Each person who speaks at the electronic hearing should be prepared to restate that person’s
name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication:

        Parties may participate in electronic hearings by use of an internet connection. You may
view video via GoToMeeting. To use GoToMeeting, the Court recommends that you download
the free GoToMeeting application. To connect, you should enter the meeting code “JudgeJones”
in the GoToMeeting app or click the link on Judge Jones’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter your
name under the personal information setting.
       Case 20-34682 Document 358 Filed in TXSB on 12/29/20 Page 3 of 4




       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on
CM/ECF. Each exhibit should be filed as a separate attachment to an Exhibit List in compliance
with BLR 9013-2.

       Witnesses presented by the Debtors will appear via audio and video connection. Any
person wishing to examine the witness will be permitted to do so during the hearing.



 Houston, Texas
 December 29, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER LLP                              KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)      KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)       Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                W. Benjamin Winger (admitted pro hac vice)
 Houston, Texas 77010                            300 North LaSalle Street
 Telephone:      (713) 752-4200                  Chicago, Illinois 60654
 Facsimile:      (713) 752-4221                  Telephone: (312) 862-2000
 Email:          mcavenaugh@jw.com               Facsimile: (312) 862-2200
                 ggraham@jw.com                  Email:        ryan.bennett@kirkland.com
                                                               benjamin.winger@kirkland.com

 Co-Counsel to the Debtors                       Co-Counsel to the Debtors
 and Debtors in Possession                       and Debtors in Possession
        Case 20-34682 Document 358 Filed in TXSB on 12/29/20 Page 4 of 4




                                      Certificate of Service

        I certify that on December 29, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh




27755759v.1
